DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 06/14/2022 has been entered.  Claims 1, 8 and 10-17 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.
The previous 35 USC 112 rejections of Claim 8 are withdrawn in light of Applicant’s amendment to Claim 1, also, see Remarks, Page 7, last paragraph.

Allowable Subject Matter
Claims 1, 8 and 10-17 are allowed.

REASONS FOR ALLOWANCE
With respect to Claim 1, see reasons for indicating allowable subject matter, with respect to Claim 7, in the previous Office action.


Response to Arguments
Applicant’s arguments, see Remarks, Page 8, lines 17-20, filed 06/14/2022, with respect to Claim 1, have been fully considered and are persuasive.  The previous rejections of Claims 1, 8, 10-17 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/30/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746